DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 5-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2018/0292616 A1).  Chang teaches a fiber optical connector (Figs. 3-9), comprising:
a connector housing (301, 401, 501, 601, 701, 801, 901) comprising a receiving space (interior of the housing that can be seen in all of Figs. 3-9), wherein one end of the connector housing forms a connector opening (the back end not facing away in the figures) communicating with the receiving space, and two side walls (sides of housing) of the connector housing comprise a plurality of bucking portions (308, 408, 508, 608, 708, 808, 908) (P0029) adjacent to the connector opening (see Figs. 3-9); and
an optical-fiber component (302, 303, 307; 402, 403, 407; 602; 702, 706, 709; 802, 806, 809) positioned in the receiving space (see Figs. 3-9), wherein the optical-fiber component comprises a sleeve piece (403), the sleeve piece comprises a block member (collar of the ferrule-flange assembly, not labeled in all the figures – see 706, 806) assembled in the connector opening, two sides of the block member (collar) respectively form an engaging portion (the collar shape itself forms engaging portions around the whole circumference), and each of the engaging portions (shape of the collar) is engaged with the corresponding buckling portion (308, 408, 508, 608, 708, 808, 908) (P0034); and
wherein the optical-fiber component comprises a base body (part of the collar), an insertion pin (402, 602, 702, 802), and a connection sleeve (portion under 303, 403 and behind the collar), the base body is received in the receiving space (see Fig. 7-8), and the insertion pin 
wherein a cross section of the base body (collar shape) is of a geometrical shape, and a cross section of an interior of the connector housing is of a geometrical shape corresponding to the geometrical shape of the cross section of the base body (P0034-0035);
wherein the optical-fiber component comprise a core (everything behind the collar, see Fig. 4) component and a spring (307, 407, not shown in some embodiments) the core component is fitted over the connection sleeve (portion under the core), and the spring is fitted over the core component (see Figs. 3-4) (P0024, 0029-0030, 0036);
wherein the connector housing comprises an elastic arm obliquely and outwardly extending from an outer surface of the connector housing (the top latch arm of the housing, see Figs. 3-9); and
further comprising a crimp connection block (1102) fitted over the connector housing (see Fig. 11A), wherein the crimp connection block comprises an elastic piece (see side pieces of the adapter that flex in when the adapter is connected to a substrate, see Fig. 11C – the triangular portions of the adapter above and below the connectors) obliquely and outwardly extending from an outer surface of the crimp connection block and above the elastic arm (in the vertical direction, see Fig. 11C).
Chang does not state the length of the sleeve piece (6.25-10.25 mm) or the total length of the connector (30-35 mm) or the housing length (8.9-13.9/15.4-19.4 mm).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a total connector length of 30-35 mm since this includes industry 
Next, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a sleeve length of 6.25 – 10.25 mm, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Given the overall length of standard LC connector types include 30 and 32 mm, a sleeve component that takes up only a portion of the length of the connector would be predictable since the sleeve does to extend the entire length of the connector and one of ordinary skill in the art would expect this length to succeed since it is a long enough length to support the spring inside the connector.
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a housing length of 6.9-13.9 or 15.4-19.4 mm, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Given the overall length of standard LC connector types include 30 and 32 mm, a housing that takes up a portion of about half the overall length of the connector would be predictable since the housing does to extend the .


	Allowable Subject Matter
Claims 2, 4, 8-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious a fiber optic connector with the claimed connector housing, two side walls, buckling portions, sleeve piece and block member, in combination with either:
each of the buckling portions comprises an elastic protruding portion, and the elastic protruding portions are formed on the side walls of the connector housing; each of the engaging portions comprises a recessed portion formed on a side wall of the sleeve piece, or
a tubular member and a tail cap, the tubular member is fitted over one end of the sleeve piece, the tail cap is fitted over the tubular member, a length of the tubular member is in a range between 4.5 mm and 8.5 mm, and a length of the tail cap is in a range between 10. 7 mm and 14.7 mm,
in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach LC connectors with different types of side arms and lengths:
US 8047726		US 8070367		US 8573859		US 8876405
US 9285559		US 2019/0310432	US 10705300		US 70838152

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883